Exhibit 2.1 ASSET PURCHASE AGREEMENT by and among CAROUSEL DESIGNS, LLC, PRITECH, INC., THE SHAREHOLDERS LISTED ON THE SIGNATURE PAGE HERETO and CAROUSEL ACQUISITION, LLC August 4, 2017 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1 Section 1.2 Terms Generally 10 ARTICLE II ASSET PURCHASE 10 Section 2.1 Purchase and Sale of Assets 10 Section 2.2 Acquired Assets 10 Section 2.3 Excluded Assets 11 Section 2.4 Liabilities 12 ARTICLE III PURCHASE PRICE; PAYMENTS; ADJUSTMENTS 13 Section 3.1 Purchase Price 13 Section 3.2 Closing Payments 14 Section 3.3 Post-Closing Adjustment 14 Section 3.4 Allocation of Purchase Price 16 Section 3.5 Withholding 17 ARTICLE IV THE CLOSING 17 Section 4.1 The Closing 17 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES 17 Section 5.1 Organization; Qualification; Company Power; Authorization 17 Section 5.2 Equity Investments 18 Section 5.3 Capitalization; Indebtedness 18 Section 5.4 Non-Contravention; Permits 18 Section 5.5 Brokers’ Fees 19 Section 5.6 Title to Assets 19 Section 5.7 Condition and Sufficiency of Assets 19 Section 5.8 Financial Statements 19 Section 5.9 Events Subsequent to Reference Balance Sheet Date 20 Section 5.10 Legal Compliance 22 Section 5.11 Tax Matters 22 Section 5.12 Real Property 23 Section 5.13 Intellectual Property 26 i Section 5.14 Contracts 27 Section 5.15 Insurance 29 Section 5.16 Litigation 29 Section 5.17 Employees 29 Section 5.18 Employee Benefits 31 Section 5.19 Environmental Laws 32 Section 5.20 Related Party Transactions 32 Section 5.21 Undisclosed Liabilities 32 Section 5.22 Accounts Receivable; Trade Payables 33 Section 5.23 Customers 33 Section 5.24 Suppliers 33 Section 5.25 Inventories 33 Section 5.26 Product Warranty; Product Liability 34 Section 5.27 Absence of Certain Business Practices 34 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 34 Section 6.1 Organization; Qualification; Company Power; Authorization 34 Section 6.2 Non-Contravention 35 Section 6.3 Brokers’ Fees 35 Section 6.4 No Litigation or Regulatory Action 35 ARTICLE VII COVENANTS 35 Section 7.1 General 35 Section 7.2 Confidentiality 36 Section 7.3 Non-Competition and Non-Solicitation 36 Section 7.4 Employee Matters and Employee Benefits 37 Section 7.5 Transfer Taxes 39 Section 7.6 Cooperation on Tax Matters 39 Section 7.7 Misdirected Payments 39 Section 7.8 Consents 40 Section 7.9 Bulk Sales 40 Section 7.10 Books and Records 40 Section 7.11 Change of Name 40 Section 7.12 Insurance Matters 41 ii ARTICLE VIII CLOSING DELIVERABLES 41 Section 8.1 Closing Deliverables of Seller 41 Section 8.2 Closing Deliverables of Buyer 42 ARTICLE IX INDEMNIFICATION 43 Section 9.1 Survival 43 Section 9.2 General Indemnification 43 Section 9.3 Limitations on Indemnification 44 Section 9.4 Indemnification Procedure for Matters Involving Third Parties 45 Section 9.5 Indemnification Procedures for Matters not Involving Third Parties 46 Section 9.6 Subrogation; Insurance 47 Section 9.7 Insurance Net Effect 47 Section 9.8 Tax Net Effect 47 Section 9.9 Mitigation 47 Section 9.10 Tax Treatment 47 Section 9.11 Exclusive Remedies 47 ARTICLE X MISCELLANEOUS 48 Section 10.1 Authorization of Seller Representative 48 Section 10.2 Press Releases and Public Announcements 48 Section 10.3 No Third-Party Beneficiaries 48 Section 10.4 Entire Agreement 48 Section 10.5 Succession and Assignment 48 Section 10.6 Counterparts 49 Section 10.7 Headings 49 Section 10.8 Notices 49 Section 10.9 Governing Law; Waiver of Jury Trial 50 Section 10.10 Amendments and Waivers 50 Section 10.11 Severability 51 Section 10.12 Expenses 51 Section 10.13 Construction 51 Section 10.14 Incorporation of Exhibits, Schedules and Disclosure Schedule 51 iii EXHIBITS Exhibit A Form of Employment Agreement Exhibit B Form of Escrow Agreement Exhibit C Form of Bill of Sale Exhibit D Form of Assignment and Assumption Agreement Exhibit E Form of Intellectual Property Assignment Exhibit F Form of Facilities Lease SCHEDULES 2.2(c) Assumed Contracts 2.3(k) Excluded Assets 7.4(a) Eligible Employees 8.1(a) Required Consents iv ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the “ Agreement ”), dated as of the 4th day of August, 2017, is made by and among CAROUSEL ACQUISITION, LLC , a Delaware limited liability company (“ Buyer ”), CAROUSEL DESIGNS, LLC , a Georgia limited liability company (“ Seller ”), PRITECH, INC. , a Georgia corporation (“ Pritech ”), and all of the shareholders of Pritech listed on the signature page hereto (each, a “ Shareholder ” and, collectively, the “ Shareholders ”). Seller, Pritech and the Shareholders are referred to collectively herein as the “ Seller Parties ” and each, individually, as a “ Seller Party .” WHEREAS , the Shareholders own in the aggregate all of the issued and outstanding shares of capital stock of Pritech; WHEREAS , Pritech owns all of the issued and outstanding membership interests of Seller; WHEREAS , Seller is engaged in the business of manufacturing and online marketing of (i) infant, toddler and juvenile bedding and accessories and (ii) fabric to be used for infant, toddler and juvenile bedding or nursery (such business, as conducted on the date hereof, the “ Business ”); and WHEREAS , Buyer wishes to purchase the Acquired Assets and assume the Assumed Liabilities from Seller, and Seller wishes to sell, assign, transfer and deliver the Acquired Assets and assign the Assumed Liabilities to Buyer, on the terms and conditions set forth in this Agreement; NOW, THEREFORE , in consideration of the premises and the mutual promises herein made, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I
